DETAILED ACTION
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  “the acceleration when the liquid ejecting portion moves from a stationary state toward the medium” and “the deceleration when the liquid ejecting portion stops from a constant speed state” lack antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood how a count value can “ensure” the discharge and discharge stop operations are performed during a period of time. That is, if the count value is predetermined, it is not clear how a non-variable number can vary a timing of another operation. It is also not clear how a time period  can “ensure” a particular ejection velocity. Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2017/0080714) in view of Kobayashi (2014/0176642).
 
 	Regarding claims 1 and 6, Suzuki teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 2, item 27) configured to perform a printing operation ([0047]), the printing operation including plurality of nozzles disposed on a nozzle surface (fig. 2, items 26) while the liquid ejecting portion reciprocates in a scanning direction (fig. 2, see direction X, Note that the printing operation is being defined as one where the carriage begins at home position HP and moves directly to the medium to begin printing); 
a liquid receiving portion (fig. 2, item 45) that receives the liquid discharged from the nozzle ([0065]); 
a wiping mechanism (fig. 2, item 46) that includes a wiping portion (fig. 6, item 51) configured to wipe the nozzle surface (see fig. 9); 
a liquid-ejecting-portion moving mechanism (fig. 2, item 24) configured to move the liquid ejecting portion ([0050]); and 
a control portion that performs a maintenance operation, the maintenance operation including;
a discharge operation of discharging the liquid from the plurality of nozzles to the liquid receiving portion ([0065]);
a discharge stop operation of stopping the discharge operation ([0065], note that the operation necessarily stops);
an acceleration operation of moving the liquid ejecting portion at an acceleration larger than the acceleration during the printing operation (note moving the carriage from a stationary position in front of the flushing box 45 to any velocity is an acceleration. Note that that, during a printing operation, the carriage necessarily reaches a constant velocity over the medium at which velocity ink droplets are ejected and acceleration is zero. Alternatively, it can be said that the carriage necessarily must go from acceleration to deceleration at some point during a printing operation, that transition reaching a moment of zero acceleration);
a stop operation of stopping the liquid ejecting portion at a deceleration larger than the deceleration during the printing operation (see just above, Note that the same logic applies. There is necessarily at least one moment in a printing operation where acceleration/deceleration of the carriage is zero, and thus any movement from stationary to moving of the carriage in the servicing area requires larger acceleration/deceleration of the carriage than that during a printing operation); and
a wiping operation of wiping the nozzle surface by the wiping portion ([0064]).
Suzuki does not teach wherein the acceleration during acceleration operation is larger than that during a printing operation or wherein the deceleration during the deceleration operation is larger than that during a printing operation. Kobayashi teaches a method of calculating a distance between a stopped position of a carriage and a printing start position and determining an acceleration between the two positions to ensure the same final velocity is reached at the printing start position regardless of the stopped position so as to ensure the printing velocity is the same during all printing scans (Kobayashi, [0089], see figs. 13, 14). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the method disclosed by Kobayashi to the device disclosed by Suzuki because doing so would help ensure that Suzuki’s carriage would reach the same printing velocity on every printing scan regardless of where the carriage had been previously stopped or reversed in its movement. Upon application of the method to Suzuki, because Suzuki’s liquid receiving portion 45 is far closer to Suzuki’s print medium 13 than Suzuki’s home position HP, each time the carriage was accelerated or decelerated from and to the liquid receiving portion 45, the magnitudes of those accelerations and decelerations would be higher than those of the accelerations and decelerations from and to the home position HP. That is, because there is more space between the medium and HP, the acceleration and deceleration between the two could be executed more gradually than the acceleration and deceleration between liquid receiving portion 45 and the print medium. Because a standard printing operation starts at home position HP, all limitations would be met. 
(Note that the language “the acceleration when the liquid ejecting portion moves from a stationary state…during the printing operation” and “the deceleration when the liquid ejecting portion stops…during the printing operation” is extremely broad and could be met in more than one way. That is, because the carriage starts from stationary and accelerates to a constant velocity, the acceleration between stationary and constant velocity changes from low to high to low. Thus, any point on that acceleration curve, whether high or low, can be chosen to meet the limitations of the claim. The same can be said for the way all accelerations and decelerations claimed. Thus, although the prior art discloses the claimed invention as intended, even if it did not, the acceleration and deceleration limitations could in theory be met by Suzuki alone).  
Note that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does. Further, the manner of operating a device does not distinguish the device from the prior art. Here, the prior art teaches all claimed structural elements of the claimed invention while the claimed invention includes functional limitations that do not distinguish the claimed invention from the prior art. 
Moreover, according to MPEP 2144.04, a rearrangement of parts is not patentable if such a rearrangement would have been obvious to one of ordinary skill in the art at the time of invention. Capping units, liquid receiving units and wiping units were all well-known in the art at the time of invention as inkjet maintenance devices that could all be positioned proximate each other close to a home position for sequential usage in cleaning an inkjet head. The claim requires that the liquid receiving unit is used before the wiping unit, but Examiner maintains that the maintenance units would have been obvious to use in any order depending on the precise results desired. Thus, while Suzuki does not teach moving the carriage directly from the liquid receiving unit to the wiping unit, that the claim modifies Suzuki by rearranging the steps disclosed in the prior art would have been obvious.  	Regarding claims 2 and 7, Suzuki in view of Kobayashi teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively, wherein the control portion stops the liquid ejecting portion at a position at which the wiping portion and the nozzle surface are not in contact with each other, after the acceleration operation (see fig. 2, Note that when either head 27 is positioned at the wiping position, the wiper must move along shafts 54 to contact the nozzle surfaces). 	Regarding claim 3, Suzuki in view of Kobayashi teaches the liquid ejecting apparatus according to claim 1, wherein the wiping mechanism includes a band-like member (fig. 6, item 51) that has a width equal to or larger than a width of the nozzle surface (see fig. 10), a pressing portion (fig. 6, item 74) that brings the band-like member into contact with the nozzle surface in order to wipe the nozzle surface (see fig. 9), and a pull-out portion (fig. 6, item 73, note that winding shaft is driven to pull the band-like member off of the feed shaft 72 to face the nozzle surface) that is formed by pulling out the band-like member to face the nozzle surface in a non-contact manner, the wiping mechanism is configured to wipe the nozzle surface of the liquid ejecting portion located in a wiping region (see fig. 10), and the control portion moves the liquid ejecting portion in a stopped state to the wiping region in the acceleration operation (see figs. 2, 6, 10), and stops the liquid ejecting portion at a position at which the nozzle surface faces the pull-out portion (see figs. 2, 6, 10). 	Regarding claim 4, Suzuki in view of Kobayashi teaches the liquid ejecting apparatus according to claim 1, further comprising: a waste liquid pan provided vertically below a moving region in which the liquid ejecting portion moves by the acceleration operation, and configured to receive the liquid dropped from the liquid ejecting portion (see figs. 1, 2, Note that the bottom wall of the housing of the printer positioned between the liquid receiving unit and the wiping unit is being taken to be the claimed pan. No specificity of the pan has been claimed, and thus the definition above is reasonable). 	Regarding claim 5, Suzuki in view of Kobayashi teaches the liquid ejecting apparatus according to claim 4, wherein the wiping mechanism includes a holding portion (fig. 2, item 53) that holds the wiping portion, and a base portion (fig. 2, item 54) that holds the holding portion to be movable in a wiping direction (fig. 2, direction Y), and a through-hole (fig. 2, hole between shafts 54) is provided in the base portion at a position that is vertically above the waste liquid pan and is vertically below the moving region (see fig. 2, Note that hole between shafts is between the moving region and above the bottom wall of the housing in the vertical direction). 	Regarding claims 8 and 9, Suzuki in view of Kobayashi teaches the liquid ejecting apparatus and maintenance method according to claims 1 and 6, respectively, wherein an acceleration in the acceleration operation is larger than an acceleration when the liquid ejecting portion ejects the liquid from the nozzle onto a medium while moving (Note that this could mean a number of things. For instance, when the carriage moves from the home position over the print media to eject ink droplets onto the print media, the carriage accelerates at first, reaches a constant velocity at which point the acceleration is zero, and then decelerates to a stop. Thus, when velocity is constant and acceleration is zero, the acceleration in the acceleration operation is necessarily greater than the zero acceleration in the constant speed portion of the carriage scan).

Claims 10-13 and unnumbered are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kobayashi as applied to claim 6 above, and further in view of Komatsu (2011/0181652) and Fukuda (2015/0217565).

Regarding claims 10-13, Suzuki in view of Kobayashi teaches the maintenance apparatus and method according to claims 1 and 6. Suzuki in view of Kobayashi does not teach a count value. Komatsu teaches wherein an intensity of a cleaning operation is determined in accordance with a counted number of defective printing nozzles so that a cleaning intensity is higher when the number of defective nozzles is higher (Komatsu, see fig. 11, note that when the number of defective nozzles is counted to be more than a predetermined value at S325, a higher-intensity nozzle cleaning is executed at S330. For a counted number of defective nozzles not exceeding the predetermined number at S325, a lower-intensity cleaning is carried out at S335). It would have been obvious to one of ordinary skill in the art at the time of invention to allow for high and low-intensity cleanings, as disclosed by Komatsu, in the device and method according to Suzuki in view of Kobayashi because doing so would allow for tailoring of cleaning operations to the actual amount of cleaning needed.
Suzuki in view of Kobayashi and Komatsu does not teach wherein the discharge and discharge stop operation are repeated according to the counted number of nozzles. Fukuda teaches determining a number of discharging and discharge stop operations to be carried out prior to starting a first discharging operation based on a determined cleaning intensity needed (Fukuda, see fig. 4, Note that the number of discharge and discharge stopping operations can be either 1 or 2 based on elapsed time since a previous maintenance). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the repeated discharging and discharge stop operations disclosed by Fukuda to the device and method disclosed by Suzuki in view of Kobayashi and Komatsu because doing so would amount to a substitution of one known maintenance technique for another to obtain predictable results. In other words, while Komatsu teaches an intense cleaning including a discharging operation and a suction operation and a weak cleaning not including such a suction operation, Fukuda teaches an intense cleaning including two discharging operations and a weak cleaning including a single discharge operation. It would have been obvious to substitute Fukuda’s intense double discharging operation for Komatsu’s intense discharging-and-suction operation because both approaches were well known as intense cleanings in the art.
Upon combination of the references, the resultant device would have a counter counting defective nozzles and determining whether an intense cleaning was needed based on the number of defective nozzles, and when an intense cleaning was needed, two distinct discharging and discharge stopping operations would be executed.
With respect to claims 11 and 13, note that all limitations are met. Note that any movement of the carriage applies inertial force to anything attached to the carriage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853